DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 17 “an object is connected on the stud” appears to be non-standard English.  The examiner suggest -- an object is connected on the stud--  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 18 “the screw element is purged by the push post” is unclear.  Is this a typographical error?  Should “purged” be ---pushed--?  Since there is no special definition “purged” should be given its ordinary meaning, which is to “remove” something.  There is no support for or indication of the push post removing the screw element.  For purposes of examination the limitation will be treated as “pushed”.
	Claim 1, lines 25-26 “and the push post further removes a distance from the stud” is indefinite.  What does it mean to “remove a distance” from an object?  This limitation can’t be searched until this issue is resolved.    
	Claim 1, lines 17-27 are indefinite because an apparatus claim cannot recite method steps.  An apparatus claim must be defined in terms of structure and function of a structure and not require the user to perform a method with the apparatus.  See MPEP 2114-I  “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).”  The object is not a part of the pressure gauge and the method of using the gauge on an object should be in a separate method claim.  In order to expedite prosecution, the limitations will be treated, to the best of the examiner’s ability, as if they were functions of the relevant components.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Publication No. 15/871,337, hereinafter Chou) in view of Majneri (U.S. Patent No. 2,276,853, hereinafter Majneri) and McGay (U.S. Patent No. 3,136,130, hereinafter McGay).
	The instant applicant is a continuation in part of U.S. Publication No. 15/871,337.  Figure 1 is listed as “Prior Art” making it applicant admitted prior art.  
	The examiner first wishes to state that the object is not a part of the pressure gauge but rather an element that the pressure gauge is intended to be used upon.  The manner of operating the gauge does not differentiate an apparatus claim from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  The prior art teaches all the structural limitations of the claim and Chou is capable of operating in the manner as described.
	With respect to Claim 1, Chou discloses (see fig 1) a high pressure gauge comprising: a body [10], a support [20] connected with a bottom of the body [10], a film [30] defined between the body and the support [20], a cylinder [40] contacting with and located on the film [30], an indicator [50] mounted on the cylinder [40], a screw element [60] screwed with and located below the bottom of the cylinder [40], a stud [70] connected with a bottom of the support [20], and a push post [80] passing through the stud [70] to abut against the screw element [60], wherein the stud has a channel [see annotated fig below] through which the push post [80] passes, and the stud [70] has a seal ring [see annotated fig below] received in the channel and contacting with the push post [80], wherein a central disc [see annotated fig below] is defined between a bottom of the film [30] and a circular tab [see annotated fig below] of the screw element [60], and contacts with the film [30] matingly.
	Chou does not mention if the central disc is made of deformable material and does not disclose that the push post includes a C retainer engaged on an extension of the push post, and the C retainer is defined between the screw element and the stud, when the push post moves, the C retainer abuts against the stud, an auxiliary ring is received in the channel, located above and contacts with the seal ring and the extension of the push post, wherein the auxiliary ring is made of wear-resistant hard material, the seal ring is concave, and the auxiliary ring is convex, such that when the auxiliary ring is inserted to the seal ring, the seal ring is forced by the auxiliary ring to reduce a contact area of the seal ring with the push post.
	Majneri shows a C retainer 26, see fig 2 and a second auxiliary ring 33.  
	McGay shows using a flexible rubber seal 252, see column 6, lines 58-59.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention  to modify Chou such that the central disc is made of deformable material for the benefit of creating a good seal and that the push post includes a C retainer engaged on an extension of the push post, and the C retainer is defined between the screw element and the stud, when the push post moves, the C retainer abuts against the stud, an auxiliary ring is received in the channel, located above and contacts with the seal ring and the extension of the push post, wherein the auxiliary ring is made of wear-resistant hard material, the seal ring is concave, and the auxiliary ring is convex, such that when the auxiliary ring is inserted to the seal ring, the seal ring is forced by the auxiliary ring to reduce a contact area of the seal ring with the push post for the benefit of preventing the push post from being removed from the stud.
	Regarding the method steps, Chou’s gauge teaches that when an object is connected on the stud to push the push post to urge the screw element via the channel of the stud, and the circular tab of the screw element is purged by the push post to actuate the circular disc to push the film upward, wherein the central disc matingly contacts with the film, such that the film acts on the indicator, thus measuring the object accurately, wherein when measuring the object, the object acts onto the push post, the seal ring contacts with a protrusion of the push post to avoid the object contacting with components of the indicator, thus maintaining measuring precision of the indicator, and wherein the object is removed from the stud after being measured, and the push post detaches from the screw element so that the indicator recovers an original state, and the push post further removes a distance from the stud so that the C retainer in the support contacts with a top of the stud to stop a removal of the push post from the stud.  See fig 1, note that the object pushes on stud 80, creating a chain of events that push on all intervening elements, ultimately moving indicator 50 in order to measure the pressure of the object.  The unlabeled spring around 40 and 50 is to reset the gauge after use.    

    PNG
    media_image1.png
    846
    986
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 01 June 2022 have been fully considered but they are not persuasive.
	On pages 6 and 7 the applicant states “the combination of teachings of Chou, Majneri and McGay cannot achieve the claimed invention” and “Applicant has reviewed the prior art references cited by the Examiner and found that none of the references, either alone or in combination thereof, teach or suggest many of the key elements of the present claimed invention.” but makes no specific argument stating which elements are not taught, which rationale is flawed or how the examiner’s element to element matching fails.  The examiner encourages the applicant to make specific arguments for the examiner to respond to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        

                                                                                                                                                                                                    /LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855